DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-23 are pending in this application.

Priority
3.          Acknowledgement is made of applicant’s claim for foreign priority based on applications JP 2019-216049 and JP 2020-145771 filed on 11/29/2019 and 08/31/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.           The drawing has been filed on 11/25/2020 are acceptable for examination purpose.

Information Disclosure Statement
5.           The information disclosure statement filed on 11/25/2020 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.        Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasatani, US Pub 2001/0017712 (cited in IDS).
             As to claim 1 [independent], Kasatani teaches a printing device comprising: 
            a printing unit [fig. 2, element 11; 0062] configured to print an image on a recording medium [fig. 2, element 11; 0062, 0077  Kasatani teaches that the printing unit 11 produces image data on physical sheet]; 
            a communication interface [fig. 2, element 2; 0063]; 
            an input unit [fig. 2, element 9; 0062] to which user information including a user ID and a password is inputted [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the user has entered the identification information that is user’s email address to authenticate the user by comparing the entered email address with prestored user’s email address to produce the image data on the physical sheet]; and 
            a memory [fig. 2, element 4; 0062]; and 
            a controller [fig. 2, element 17; 0062] configured to access a table in which user information and an e-mail address are registered in association with each other [fig. 3, steps 10-12; fig. 4, steps 24-26; 0064-0066, 0075-0077  Kasatani teaches that the controller 17 (CPU) accessed the storage 4 in which user’s information associated with user or sender’s email address is registered/stored for authentication purpose], 
            wherein the controller is configured to [fig. 2, element 17; 0062]: 
0052-0053  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using computer 511 via the communication unit 2 to produce the image data on the physical sheet]; 
             in a case where the e-mail is received via the communication interface [0052-0053  Kasatani teaches that the printer 512 has received the print data included in an email sent out by the user or sender using computer 511 via the communication unit 2 to produce the image data on the physical sheet], determine whether a sender e-mail address of the e-mail is in the table [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address]; 
             in a case where it is determined that the sender e-mail address is in the table [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet], obtain user information associated with the sender e-mail address from the table and store the attached data in the memory in association with the obtained user information fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077, 0079-0081  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user’s email address. If the entered identification information matched, stored the previously stored received print data into a memory (please see paras., 0080-0081)]; 
              authenticate the user information which is inputted to the input unit [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address]; and 
              cause the printing unit to print the attached data, the attached data being stored in the memory in association with the authenticated user information [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet]. 

             As to claim 6 [dependent from claim 1], Kasatani teaches wherein the table is stored in the memory [figs. 2 &12, element 4; 0062, 120-0124]. 
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 7-9, 16-19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kasatani, US Pub 2001/0017712 (cited in IDS) in view of Sugiura, US Pub 2013/0335771.
             As to claim 7 [dependent from claim 1], Kasatani doesn’t teach wherein the table is stored in a server which is capable of communicating with the printing device. 
              Sugiura teaches wherein the table is stored in a server which is capable of communicating with the printing device [figs. 1, 4; 0036, 0042, 0051  Sugiura teaches that the table associated with the user or sender’s stored in the server 6 that communicate with the printer 2].
                Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiura teaching to store user information associated with print job in server to modify Kasatani’s teaching to determine and authenticate the user’s email address against email address stored in the server when an email with attached image data is received at predetermined time. A controller temporarily suspends a receiving process, and to process the email received during temporarily suspension by the stop controlling part or after the temporary suspension is cancelled. The suggestion/motivation for doing so would have been benefitted to the user to confirm the validity of the email prior to produce the printed output based on the received electronic-mail or to produce the printed output after changing the print settings that the user desires even when receiving the electronic-mail sent by mistake by the user, thus improving user-friendliness of the electronic-mail print function, and resulting in less frequency of miss prints.
As to claim 8 [independent], Kasatani teaches a printing device comprising: 
               a printing unit [fig. 2, element 11; 0062] configured to print an image on a recording medium [fig. 2, element 11; 0062, 0077  Kasatani teaches that the printing unit 11 produces image data on physical sheet];
               a communication interface [fig. 2, element 2; 0063];
               a controller [fig. 2, element 17; 0062]  
                wherein the controller is configured to [fig. 2, element 17; 0062]: 
                 in a case where an e-mail to which attached data representing a target image to be printed is attached is received by a server [0051-0053, 0056  Kasatani teaches that the printer 512 has received the print data included in an email sent out by the user or sender using computer 511 via the communication unit 2 to the server 513], receive a print instruction from the server via the communication interface, the print instruction including a sender e-mail address of the e-mail and first relation information related to the attached data [0052-0053  Kasatani teaches that the printer 512 has received the print data included in an email sent out by the user or sender using computer 511 via the communication unit 2 from the server 513 to produce the image data on the physical sheet]; 
                in a case where the print instruction is received, determine whether the sender e-mail address included in the print instruction is in a table in which user information and an e-mail address are registered in association with each other [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet]; and 
              in a case where it is determined that the sender e-mail address is in the table and inputted user information which is inputted to the input unit is identical to registered user information which is registered in the table in association with the sender e-mail address [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet], cause the printing unit to print the target image which is represented by the attached data related to the first relation information included in the print instruction [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet]. 
             Kasatani doesn’t teach an input unit to which user information including a user ID and a password is inputted; and 
fig. 12; 0057, 0064  Sugiura teaches that the user has selected user information that is inputted by the user]; and 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiura teaching to store user information associated with print job in server to modify Kasatani’s teaching to determine and authenticate the user’s email address against email address stored in the server when an email with attached image data is received at predetermined time. A controller temporarily suspends a receiving process, and to process the email received during temporarily suspension by the stop controlling part or after the temporary suspension is cancelled. The suggestion/motivation for doing so would have been benefitted to the user to confirm the validity of the email prior to produce the printed output based on the received electronic-mail or to produce the printed output after changing the print settings that the user desires even when receiving the electronic-mail sent by mistake by the user, thus improving user-friendliness of the electronic-mail print function, and resulting in less frequency of miss prints.
              As to claim 9 [dependent from claim 8], Kasatani teaches a memory that stores the table, wherein the controller is further configured to determine whether the inputted user information is identical to the registered user information in the table [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the controller 17 has determined the entered identification information i.e. the user or sender’s email address to authenticate the user or sender by comparing the entered email address with the prestored user or sender’s email address, and retrieved the stored print data associated with the authenticated user or sender and performed printing process to produce the image data on the physical sheet].              As to claim 16 [independent], Kasatani teaches a server comprising [fig. 1, elements 513-515; 0051]:
             a communication interface [fig. 1, element 513; 0051]; and 
             a controller [fig. 1, element 513; 0051], 
             wherein the controller is configured to: 
             receive an e-mail to which attached data representing a target image to be printed is attached via the communication interface [0056-0059, 0067  Kasatani teaches stores the print data received with the email via the communication interface]; 

             in a case where it is determined that the sender e-mail address is in the table, send a first print instruction including first relation information related to the attached data to a printing device via the communication interface, the first print instruction being for causing the printing device to print the target data represented by the attached data related to the first relation information in a case where inputted user information inputted to the printing device is identical to registered user information registered in the table in association with the sender e-mail address. 
             Sugiura teaches in a case where the e-mail is received, determine whether a sender e-mail address of the e-mail is in a table in which user information and an e-mail address are registered in association with each other [0053, 0055-0060  Sugiura teaches that email including print data received by the server and store it in its memory. Then the server obviously determined the user or sender of the received email, and then the email is received by printer 512 from the server (the server obviously has the information of the printer 512’s location information stored in it), then the printer determined the user or sender email address with prestored user or sender email address using the table stored in the memory]; and 
             in a case where it is determined that the sender e-mail address is in the table, send a first print instruction including first relation information related to the attached data to a printing device via the communication interface [0053, 0055-0060  Sugiura teaches that email including print data received by the server and store it in its memory. Then the server obviously determined the user or sender of the received email, and then the email with print data, having the printing instruction indicating how to process the printing task, is received by printer from the server, then the printer determined the user or sender email address with prestored user or sender email address using the table stored in the memory], the first print instruction being for causing the printing device to print the target data represented by the attached data related to the first relation information in a case where inputted user information inputted to the printing device is identical to registered user information registered in the table in association with the sender e-mail address [0053, 0055-0060  Sugiura teaches that email including print data received by the server and store it in its memory. Then the server obviously determined the user or sender of the received email, and then the email with print data, having the printing instruction indicating how to process the printing task, is received by printer from the server, then the printer determined the user or sender email address with prestored user or sender email address using the table stored in the memory].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiura teaching to store user information associated with print job in server to modify Kasatani’s teaching to determine and authenticate the user’s email address against email address stored in the server when an email with attached image data is received at predetermined time. A controller temporarily suspends a receiving process, and to process the email received during temporarily suspension by the stop controlling part or after the temporary suspension is cancelled. The suggestion/motivation for doing so would have been benefitted to the user to confirm the validity of the email prior to produce the printed output based on the received electronic-mail or to produce the printed output after changing the print settings that the user desires even when receiving the electronic-mail sent by mistake by the user, thus improving user-friendliness of the electronic-mail print function, and resulting in less frequency of miss prints.              As to claim 17 [dependent from claim 16], Kasatani teaches a memory that stores the table [fig. 2, element 4; 0062], 
              wherein the controller is further configured to: 
              in a case where the inputted user information is inputted to the printing device [fig. 4, steps 24-26, 27; 0011, 0052-0055, 0075-0077  Kasatani teaches that the user has entered the identification information that is user’s email address to authenticate the user by comparing the entered email address with prestored user’s email address to produce the image data on the physical sheet], 
             Sugiura teaches receive the inputted user information from the printing device via the communication interface [0053, 0055-0060  Sugiura teaches that email including print data received by the server and store it in its memory. Then the server obviously determined the user or sender of the received email, and then the email with print data, having the printing instruction indicating how to process the printing task, is received by printer from the server, then the printer determined the user or sender email address with prestored user or sender email address using the table stored in the memory]; and 
               in a case where the inputted user information is received, determine whether the inputted user information is identical to the registered user information in the table [0053, 0055-0060  Sugiura teaches that email including print data received by the server and store it in its memory. Then the server obviously determined the user or sender of the received email, and then the email with print data, having the printing instruction indicating how to process the printing task, is received by printer from the server, then the printer determined the user or sender email address with prestored user or sender email address using the table stored in the memory]. 
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiura teaching to store user information associated with print job in server to modify Kasatani’s teaching to determine and authenticate the user’s email address against email address stored in the server when an email with attached image data is received at predetermined time. A controller temporarily suspends a receiving process, and to process the email received during temporarily suspension by the stop controlling part or after the temporary suspension is cancelled. The suggestion/motivation for doing so would have been benefitted to the user to confirm the validity of the email prior to produce the printed output based on the received electronic-mail or to produce the printed output after changing the print settings that the user desires even when receiving the electronic-mail sent by mistake by the user, thus improving user-friendliness of the electronic-mail print function, and resulting in less frequency of miss prints.
                 As to claim 18 [dependent from claim 16], Kasatani teaches wherein the first relation information includes location information indicating a location in the server [0052-0053, 0057-0059  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using the printer 512 via the communication unit 2 , and the server 513 transmitted the received print data to the printer 512 which is located in a convenient store (see para., 0057)], and 
               the controller is further configured to: 
               after the first print instruction has been sent to the printing device [0052-0053  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using computer 511 via the communication unit 2 to produce the image data on the physical sheet], receive a data request for requesting sending of image data obtained using the attached data from the printing device via the communication interface, the first relation information that is the location information being used in the data request [0052-0053, 0057-0059  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using the printer 512 via the communication unit 2 , and the server 513 transmitted the received print data to the printer 512 which is located in a convenient store]; and 
                 in a case where the data request is received, send the image data to the printing device via the communication interface [0052-0053, 0058-0059  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using the printer 512 via the communication unit 2 , and the server 513 transmitted the received print data to the printer 512 which is located in a convenient store]. As to claim 19 [dependent from claim 16], Kasatani teaches wherein the first relation information includes image data obtained using the attached data [0052-0053, 0057-0059  Kasatani teaches that the printer 512 has received the print data included in received email sent out by the user or sender using the printer 512 via the communication unit 2 , and the server 513 transmitted the received print data to the printer 512 which is located in a convenient store (see para., 0057)].                 As to claim 23 [independent], However, the independent claim 23 essentially claimed/covered same subject matter as claimed in the independent claim 16 for/and/with other claim limitations, and are therefore the independent claim 23 would be rejected based on same rationale as applied to the independent claim 16.

Allowable Subject Matter
10.        Claims 2-5, 10-15, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.         The following is an examiner’s statement of reasons for allowance: 
               The dependent claims 2-5 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller is further configured to: in a case where it is determined that the sender e-mail address is not in the table, determine whether a subject of the e-mail includes a user ID registered in the table; and in a case where it is determined that the subject includes the user ID registered in the table, store user information including the user ID included in the subject, the sender e-mail address, and the attached data in the memory in association with each other; a display unit configured to display an image, wherein the controller is configured to: in the case where it is determined that the subject includes the user ID registered in the table, register the user information including the user ID included in the subject, the sender e-mail address, and the attached data in a provisional registration table in the memory, the provisional registration table being different from the table; in a case where the authenticated user information and the user information registered in the provisional registration table are identical to each other, display a first screen on the display unit, the first screen being for selecting whether to register in the table the sender e-mail address registered in the provisional registration table; and in a case where information indicating that the sender e-mail address is to be registered in the table is inputted to the input unit, register the sender e-mail address registered in the provisional registration table in the table in association with the authenticated user information; wherein the controller is further configured to: in a case where it is determined that the subject does not include the user ID registered in the table, delete the e-mail and the attached data attached to the e-mail; wherein the controller is further configured to: in a case where information indicating that the sender e-mail address registered in the provisional registration table is not to be registered in the table is inputted to the input unit, display a second screen on the display unit without registering the sender e-mail address in the table, the second screen being for selecting whether to print the attached data associated with the authenticated user information; and in a case where information indicating that the attached data is to be printed is inputted to the input unit, cause the printing unit to print the attached data”, in combination with all other limitations as claimed.
              The dependent claims 10-11 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the first relation information includes location information indicating a location in the server, and the controller is further configured to: in a case where it is determined that the sender e-mail address is in the table, send a data request to the server using the first relation information that is the location information via the communication interface, the data request being for requesting the server to send image data obtained using the attached data; and in a case where the data request is sent, receive the image data from the server via the communication interface; a memory, wherein the data request is sent to the server after the print instruction has been received and before the inputted user information is inputted to the input unit, the controller is further configured to, in the case where it is determined that the sender e-mail address is in the table, store the image data in the memory in association with the registered user information, and the controller is configured to, in a case where the inputted user information is inputted to the input unit after the image data has been stored in the memory in association with the registered user information and the inputted user information is identical to the registered user information, cause the printing unit to print the target image using the image data stored in the memory in association with the registered user information”, in combination with all other limitations as claimed.
             The dependent claim 12 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller is configured to, in the case where the inputted user information is inputted to the input unit and the inputted user information is identical to the registered user information, send the data request to the server”, in combination with all other limitations as claimed.
             The dependent claims 13-14 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the print instruction further includes a subject of the e-mail, and the controller is further configured to: in a case where it is determined that the sender e-mail address is not in the table, determine whether the subject includes a user ID registered in the table; and in a case where it is determined that the subject includes a specific user ID registered in the table, cause the printing unit to print the target image which is represented by the attached data related to the first relation information included in the print instruction; a memory and a display unit, wherein the controller is further configured to: in a case where it is determined that the subject includes the specific user ID registered in the table, store the sender e-mail address in the memory in association with specific user information that is registered in the table and includes the specific user ID; in a case where the inputted user information is identical to the specific user information, display a first selection screen on the display unit, the first selection screen being for selecting whether to register in the table the sender e-mail address which is stored in the memory in association with the specific user information; and in a case where it is selected on the first selection screen that the sender e-mail address is to be registered in the table, register the sender e-mail address in the table in association with the specific user information”, in combination with all other limitations as claimed.
              The dependent claim 15 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a memory and a display unit, wherein the controller is further configured to: in the case where it is determined that the subject includes the specific user ID registered in the table, store second relation information related to the first relation information in the memory in association with specific user information that is registered in the table and includes the specific user ID; and in the case where the inputted user information is identical to the specific user information, display a second selection screen on the display unit, the second selection screen being for selecting whether to cause the printing unit to print the target image using the second relation information stored in the memory in association with the specific user information, and in a case where it is selected on the second selection screen that the printing unit is to be caused to print the target image, the printing unit is caused to print the target image”, in combination with all other limitations as claimed.
              The dependent claims 20-21 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the controller is further configured to: in a case where it is determined that the sender e-mail address is not in the table, determine whether a subject of the e-mail includes a user ID registered in the table; and in a case where it is determined that the subject includes a specific user ID registered in the table, send a second print instruction including the first relation information to the printing device via the communication interface, the second print instruction being for causing the printing device to print the target data represented by the attached data related to the first relation information; a memory, wherein the controller is further configured to: in a case where it is determined that the subject includes the specific user ID registered in the table, store the sender e-mail address in the memory in association with specific user information registered in the table, the specific user information including the specific user ID; in a case where the inputted user information is identical to the specific user information, send first screen data to the printing device via the communication interface, the first screen data representing a first selection screen, the first selection screen being for selecting whether to register, in the table, the sender e-mail address stored in the memory in association with the specific user information; and in a case where it is selected to register the sender e-mail address in the table on the first selection screen displayed on the printing device, register the sender e-mail address in the table in association with the specific user information”, in combination with all other limitations as claimed.
              The dependent claim 22 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a memory, wherein the controller is further configured to: in the case where it is determined that the subject includes the specific user ID registered in the table, store second relation information related to the first relation information in the memory in association with the specific user information registered in the table, the specific user information including the specific user ID; and in the case where the inputted user information is identical to the specific user information, send second screen data to the printing device via the communication interface, the second screen data representing the second selection screen, the second selection screen being for selecting whether to cause the printing device to print the target image using the second relation information stored in association with the specific user information in the memory, wherein in a case where it is selected to cause the printing device to print the target image on the second selection screen displayed on the printing device, the target image is printed by the printing device”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                                                                                   
/HARIS SABAH/            Examiner, Art Unit 2674